Citation Nr: 0321254	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1966 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD.  In a December 
2000 decision, the Board found that new and material evidence 
had been received, reopened a claim of entitlement to service 
connection for PTSD, and remanded the claim for additional 
development, including for a more specific stressor statement 
from the veteran and to attempt to verify reported in-service 
stressful events through service department records.  The 
development was completed to the extent possible, and the 
case was returned to the Board. 

In a November 2002 decision, the RO denied service connection 
for sinusitis, a neck disorder, and a lesion of the lower 
lip.  The veteran was notified of this decision by letter 
issued November 9, 2002.  The record does not reflect that 
the veteran submitted a notice of disagreement with this 
rating decision.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issues of entitlement to service connection 
for sinusitis, a neck disorder, and a lesion of the lower lip 
are not currently before the Board on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for PTSD has been obtained; the RO has notified 
the appellant of the evidence needed to substantiate the 
service connection for PTSD claim addressed in this decision, 
obtained all relevant evidence designated by the appellant, 
and provided a VA medical examination in order to assist in 
substantiating the claim for VA compensation benefits.

2.  The veteran did not engage in combat with the enemy 
during service.  

3.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD, including the claimed 
stressor of observing a wounded serviceman with a crushed 
skull, is not supported by credible supporting evidence.  

4.  The weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed disability of PTSD based on in-service stressful 
events. 


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.304(f) (1996); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish 
entitlement to service connection for PTSD.  In a September 
1998 letter, the RO specifically advised the veteran that 
what was lacking in his claim was a diagnosis of PTSD linked 
to a verifiable stressor, and requested the veteran to send 
evidence that he engaged in combat with the enemy, evidence 
of a current diagnosis of PTSD, evidence to verify a service-
related stressor that was causing PTSD, and that the veteran 
"must" submit specific information regarding the claimed 
stressors.  The RO letter itemized the specific information 
regarding stressors that the veteran needed to send, gave 
examples of supporting evidence (including lay statements by 
fellow servicemen), and the RO sent a Stressor Detail form to 
assist the veteran in providing this stressor information.  

The December 2000 Board remand notified the veteran of the 
existence of the VCAA, and that what was missing from the 
veteran's claim was credible supporting evidence verifying 
the claimed in-service stressors.  In a March 2001 letter, 
the RO requested the veteran to send any additional 
information regarding stressors experienced in service, 
specifically requested the veteran to identify the name of 
the soldier who was beaten, went into a coma, and died, or 
alternatively to tell the names of soldiers who were 
investigated as a result of this incident, and requested the 
veteran to confirm the date of the claimed incident.  The RO 
also sent a Stressor Detail form to assist the veteran in 
providing this stressor information.  

In a February 2003 supplemental statement of the case, the RO 
provided the veteran with the regulatory provisions of the 
VCAA, and notified him that his claim for service connection 
for PTSD was denied because of the absence of credible 
supporting evidence that any claimed in-service stressor 
occurred.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, records from the U.S. Social Security 
Administration (SSA), records of hospitalization, and private 
medical records.  The RO attempted development of the claim 
with the U.S. Army Criminal Investigation Command (USACIDC) 
and the U.S. Armed Services Center for Unit Records Research 
(USASCRUR) in order to verify the reported in-service 
stressful event.  The veteran was afforded a VA compensation 
(PTSD) examination in April 1999.  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new VCAA statute and regulations. 

II.  Service Connection for PTSD

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors during his service.  
He specifically contends that in January 1968 during service 
he answered a call while on patrol with an Okinawan 
policeman, and arrived at the scene of a serviceman who had 
had his skull fractured, with part of his brain exposed.  He 
contends that he called for an ambulance, assisted the 
ambulance crew, and filed a military police report.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim to reopen service connection for PTSD was filed in July 
1998, the requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation is potentially more 
beneficial in this veteran's case because it only requires 
medical evidence of a current diagnosis of PTSD in accordance 
with DSM-IV, but no longer requires a "clear" diagnosis of 
PTSD.  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat, and there is no 
objective evidence that the veteran "engaged in combat with 
the enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214 
does not indicate references to combat, but reflects that he 
earned the National Defense Service Medal, SS Rifle (M-14), 
and SS Pistol (.45 Cal).  Service personnel records reflect 
that the veteran's military occupational specialty was a 
military policeman.  The veteran did not serve in Vietnam, 
but in Okinawa.  The alleged stressful events pertain to 
active duty service in Okinawa, involves U.S. servicemen, and 
is unrelated to combat with the enemy.  For these reasons, 
the Board finds that the veteran did not engage in combat 
with the enemy during service. 

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  In this regard, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims files, including the veteran's statements, 
though each item may not be specifically mentioned in the 
decision.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
After a review of the evidence, the Board finds that the 
weight of the evidence demonstrates that there is no credible 
supporting evidence that a claimed in-service stressful 
event, including the reported event of observing a wounded 
serviceman with a crushed skull, actually occurred in 
service.  

The veteran did not claim or report the stressful event of 
observing a wounded serviceman with a crushed skull until 
December 1998, several years after he began pursuing 
compensation for PTSD, and omitted any mention of this 
stressor when filing applications and presenting histories to 
VA medical personnel.  During the veteran's original claim 
for service connection for PTSD in 1993, the veteran did not 
mention a stressful in-service event, including the reported 
event of observing a wounded serviceman with a crushed skull, 
and did not respond to the RO's January 1993 request for 
specific stressor information.  At a VA mental disorders 
examination in October 1997, the veteran presented a history 
that included service in Okinawa, and a hit-and-run accident 
during service in Okinawa, but did not include any mention of 
any other stressful event, including the later reported event 
of observing a wounded serviceman with a crushed skull.  In 
photographs submitted in June or July 1998, the veteran wrote 
that being on town patrol and dealing with prisoners was a 
"stressful situation."  In a Statement in Support of Claim 
received in July 1998, the veteran wrote that he thought he 
had PTSD as a result of his military police duty in Okinawa 
during the Vietnam War, but did not identify any specific 
stressor.  At an April 1998 VA hospitalization, the veteran 
stated that he thought he had PTSD as a result of his 
military police duty in Okinawa during the Vietnam War, but 
he did not identify any specific stressor.  The veteran first 
presented a claim of specific stressor in December 1998; he 
wrote that while in Okinawa with a civilian policeman he 
found a serviceman gasping for breath with his brains 
protruding from his smashed skull, he called an ambulance, 
and he made a report.  

The veteran's reporting of the purported stressful event is 
not reliable.  The veteran reported that he did not recall 
many of the details of the claimed stressful event, including 
the names of the victims or the names of the servicemen 
charged with the crime.  The veteran has also inconsistently 
reported the alleged date of occurrence of the claimed in-
service stressful event.  For example, in his December 1998 
stressor statement, the veteran wrote that this alleged 
stressor occurred in January 1968.  In December 1998, he 
wrote that he later learned that the serviceman was an Airman 
who was assaulted by two Marines, who hit the serviceman over 
the head with a tire iron, and the Airman died within a 
month.  The veteran also wrote that, while walking on patrol 
as a military policeman, he was threatened and physically 
assaulted by servicemen.  At a VA examination in April 1999, 
however, the veteran reported that his alleged stressor 
occurred in February or March 1968.  The records from the 
USACIDC reflect the occurrence of an event similar to what 
the veteran described, but without the veteran's 
participation, and that this event occurred instead in April 
1968.  Various medical professionals examining the veteran, 
for example in August 1990, have determined in the course of 
treatment that the veteran is "not a reliable historian."  
The April 1999 VA PTSD examiner's diagnoses included 
malingering, the examiner noted that the veteran's reported 
symptomatology was inconsistent with the veteran's activities 
and the examiner's clinical findings, and the examiner noted 
that the veteran admitted that he grossly exaggerated any 
cognitive deficits he may have.

The veteran's reported stressful events in service are not 
supported by the available investigation report from the 
USACIDC of an April 1968 incident.  A July 1968 report from 
USACIDC reflects that an incident occurred in April 1968 for 
which two American servicemen were later charged with 
attempted murder, robbery, conspiracy, accessory after the 
fact, and larceny of another serviceman that included 
stealing the serviceman's wallet and hitting him in the head 
with a wrench.  A report by the veteran, or any mention of 
the veteran, is not included in the multiple reports filed as 
part of this investigation.  As such, this evidence does not 
support the veteran's contention that he helped investigate 
the scene, called an ambulance, provided assistance while 
awaiting an ambulance, or filed his own report in conjunction 
with this investigation.  

Additionally, a letter from the USASCRUR reflects that unit 
records for 1968 could not be located; while this does not 
demonstrate the nonoccurrence of such event, neither does it 
provide credible supporting evidence of the occurrence of a 
claimed in-service stressful event.  Likewise, the evidence 
of record, including service department records, do not 
provide any credible supporting evidence that the claimed 
"in-service" stressor of being threatened and physically 
assaulted by servicemen while walking on patrol as a military 
policeman actually occurred.  To substantiate a claim for 
service connection for PTSD, there must be credible 
supporting evidence that the claimed "in-service" stressor 
occurred.  38 C.F.R. § 3.304(f).  Based on this evidence, the 
Board finds that the weight of the evidence demonstrates that 
there is no credible supporting evidence that a claimed in-
service stressful event, including the reported event of 
observing a wounded serviceman with a crushed skull, actually 
occurred in service.  

The veteran has been diagnosed with PTSD; however, the single 
psychological diagnosis of PTSD in January 1999 was based on 
unverified stressful events reported by the veteran, as well 
as multiple post-service stressful events and life 
situations, including incarceration due to post-service 
disorderly conduct and kicking a policeman, and divorce.  To 
substantiate a claim for service connection for PTSD, in 
addition to a diagnosis of PTSD, verification of the in-
service stressor on which such diagnosis is predicated is 
required.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed disability of PTSD based on a verified in-service 
stressful event.  For these reasons, the Board finds that the 
veteran does not have PTSD that was incurred in or aggravated 
by service, and service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

